J-S29006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DARNELL E. STINSON                         :
                                               :
                       Appellant               :   No. 1110 WDA 2021

         Appeal from the Judgment of Sentence Entered August 5, 2021
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0008928-2020


BEFORE:      PANELLA, P.J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                        FILED: October 13, 2022

        Darnell Stinson appeals from the judgment of sentence entered in the

Allegheny County Court of Common Pleas on August 5, 2021, following his

conviction for driving under the influence (“DUI”) - general impairment. On

appeal, Stinson challenges both the sufficiency and the weight of the evidence

underlying his conviction for DUI. After careful review, we affirm.

        The trial court briefly and accurately summarized the factual and

procedural history as follows:

        The testimony adduced at trial established that on September 4,
        2020, Officer Justin Liptak observed a white Chevrolet Cobalt
        commit a traffic violation by failing to use his turn signal, with a
        burned-out license plate lamp, and two (2) burned-out taillights
        []. Officer Liptak initiated a traffic stop and encountered [Stinson].
        The officer testified that while approaching [Stinson]’s vehicle, he
        observed an odor of alcoholic beverage emanating from the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S29006-22


      vehicle. Additionally, the officer observed [Stinson] with bloodshot
      eyes and extremely slurred speech. While conversing with
      [Stinson], the officer observed a "clear plastic cup with red liquid
      in the cup holder of the center console." [Stinson] admitted that
      the plastic cup contained wine. Officer Liptak credibly testified that
      [Stinson] refused to submit to Standardized Field Sobriety Tests
      or a blood test to determine his Blood Alcohol Content ("BAC").
      [Stinson] failed to submit to the breathalyzer as a result of his
      failure to blow directly into the device.

      At trial, [Stinson] presented an expert report from Dr. Lawrence
      Guzzardi that was stipulated to by the Commonwealth. In
      summary, the report provided that [Stinson] was in an automobile
      accident in 2013 that left him with "residual neurologic deficits
      including [dysphagia,] the inability to speak and understand
      spoken language as well as other neurologic deficits of balance
      and motor ability." [Stinson] indicated that Dr. Guzzardi viewed
      him on Microsoft TEAMS on one occasion, on June 16, 2021, when
      making his determinations.

      Additionally, [Stinson] called his girlfriend, Alexis Moore to testify
      regarding the date in question. Ms. Moore testified that when
      [Stinson] drove her to work that day, she brought a cup of wine
      with her in the vehicle. She also testified she instructed [Stinson]
      to bring a cup of wine with him when he picked her up from work
      later that day.

Trial Court Opinion, 1/12/2022, at 1-2 (footnoted citations to the transcript

omitted).

      On August 5, 2021, after a non-jury trial, the court found Stinson guilty

of DUI and failing to have functioning rear lights on his car. The court

sentenced him the same day to six months’ probation, to undergo a drug and

alcohol evaluation and follow any recommended treatment, to complete

Alcohol Highway Safety School, and to pay fines totaling $325. Stinson filed a

timely post-sentence motion, challenging the weight of the evidence. The trial

court denied the motion. This timely appeal followed.

                                      -2-
J-S29006-22


      In his first issue on appeal, Stinson challenges the sufficiency of the

evidence supporting his DUI conviction. Our standard of review for a challenge

to the sufficiency of the evidence is to determine whether, when viewed in a

light most favorable to the verdict winner, the evidence at trial and all

reasonable inferences therefrom are sufficient for the trier of fact to find that

each element of the crimes charged is established beyond a reasonable doubt.

See Commonwealth v. Dale, 836 A.2d 150, 152 (Pa. Super. 2003). The

Commonwealth may meet this burden of proving every element of the crime

by utilizing only circumstantial evidence. See Commonwealth v. Bruce, 916

A.2d 657, 661 (Pa. Super. 2007).

      “[T]he facts and circumstances established by the Commonwealth need

not preclude every possibility of innocence.” Id. (citation omitted). Any doubt

raised as to the accused’s guilt is to be resolved by the fact-finder, so long as

the evidence presented is not utterly incapable of supporting the necessary

inferences. See id. This Court does not independently assess credibility or

otherwise assign weight to evidence on appeal. See Commonwealth v.

Kinney, 863 A.2d 581, 584 (Pa. Super. 2004).

      To support a conviction under Section 3802(a)(1), the prosecution must

prove “the accused was driving, operating, or in actual physical control of the

movement of a vehicle during the time when he or she was rendered incapable

of safely doing so due to the consumption of alcohol.” Commonwealth v.

Teems, 74 A.3d 142, 145 (Pa. Super. 2013) (citation omitted).


                                      -3-
J-S29006-22


       Stinson argues the Commonwealth failed to prove, beyond a reasonable

doubt, that Stinson was under the influence of alcohol at the time of the

incident.1 We disagree.

       Officer Liptak testified that while talking to Stinson during the traffic

stop, he noticed an odor of alcohol emanating from the vehicle. Officer Liptak

observed a cup in the cup holder with red liquid in it, which Stinson admitted

was wine. See N.T., 8/5/2021, at 7. He further testified that Stinson’s eyes

were bloodshot and his speech was slurred. He testified that Stinson refused



____________________________________________


1 It is well-established that any issue not raised in a Rule 1925(b) statement
will be deemed waived for appellate review. See Commonwealth v. Lord,
719 A.2d 306, 309 (Pa. 1998). Further, an appellant’s concise statement must
identify the errors with sufficient specificity for the trial court to identify and
address the issues the appellant wishes to raise on appeal. See Pa.R.A.P.
1925(b)(4)(ii).

       If [an appellant] wants to preserve a claim that the evidence was
       insufficient, then the 1925(b) statement needs to specify the
       element or elements upon which the evidence was insufficient.
       This Court can then analyze the element or elements on appeal.
       [Where a] 1925(b) statement [ ] does not specify the allegedly
       unproven elements[,] ... the sufficiency issue is waived [on
       appeal].

Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa. Super. 2015) (citation
omitted).

In his Rule 1925(b) statement, Stinson argued the evidence was insufficient
because the Commonwealth failed to prove that Stinson was under the
influence of alcohol at the time of the incident. On appeal, for the first time,
Stinson attempts to argue that the Commonwealth also failed to prove that
he was under the influence to such a degree that he was incapable of safe
driving. As this element was not included in Stinson’s 1925(b) statement, he
has waived any challenge to the sufficiency of the evidence on this element.

                                           -4-
J-S29006-22


to participate in field sobriety tests or a blood test. See id. at 6. Additionally,

Officer Liptak said that Stinson failed to complete a breathalyzer test because

he failed to blow directly into the device. See id. at 7-8. Based on the above,

Office Liptak testified that he concluded Stinson was intoxicated. See id. at 9.

      We acknowledge that Stinson had his girlfriend testify in his defense.

Stinson’s girlfriend testified that Stinson had driven her to work that day and

she had left a cup of wine in his car. She further testified that she asked

Stinson to bring her a cup of wine when he picked her up from work. However,

in light of our standard of review, we note that the finder of fact was free to

disregard or discredit this testimony.

      After careful review of the evidence presented, we find no error. The

testimony presented by Officer Liptak was sufficient to prove the elements of

DUI beyond a reasonable doubt. Viewed in a light most favorable to the

Commonwealth as the verdict winner, the evidence showed that Stinson

committed a traffic violation, had bloodshot and glassy eyes, refused to

perform field sobriety tests, refused a breath test, and his vehicle smelled of

alcohol and alcohol was present in the vehicle. Accordingly, pursuant to our

standard of review, we find Stinson is entitled to no relief on this claim.

      Stinson additionally contends the trial court failed to properly weigh the

evidence presented. We do not review challenges to the weight of the evidence

de novo on appeal. See Commonwealth v. Rivera, 983 A.2d 1211, 1225




                                       -5-
J-S29006-22


(Pa. 2009). Rather, we only review the trial court’s exercise of its discretionary

judgment regarding the weight of the evidence presented at trial. See id.

      “[W]e may only reverse the lower court’s verdict if it is so contrary to

the evidence as to shock one’s sense of justice.” Commonwealth v.

Champney, 832 A.2d 403, 408 (Pa. 2003) (citations omitted). A verdict is

said to be contrary to the evidence such that it shocks one’s sense of justice

when “the figure of Justice totters on her pedestal,” or when “the jury’s

verdict, at the time of its rendition, causes the trial judge to lose his breath,

temporarily, and causes him to almost fall from the bench, then it is truly

shocking to the judicial conscience.” Commonwealth v. Davidson, 860 A.2d

575, 581 (Pa. Super. 2004) (citations omitted).

      In advancing his weight challenge, Stinson places significant weight on

whether or not the Commonwealth could prove he was driving erratically.

      Erratic driving is not a super-factor, much less one determinative
      of DUI. Evidence of erratic driving is not a necessary precursor to
      a finding of guilt [for driving under influence (DUI)-general
      impairment.] Similarly, slurred speech, alone, may not determine
      impairment. … The applicable standard for determining probable
      cause calls for a totality of circumstances analysis, not a
      mechanical consideration of specific factors.

Commonwealth v. Salter, 121 A.3d 987, 995 (Pa. Super. 2015) (citations

and internal quotation marks omitted).

      Here, even if we assume the absence of erratic driving, the trial court

believed that bloodshot eyes, slurred speech, an odor of alcohol emanating

from the vehicle, the presence of a cup of wine in the cupholder, and refusal


                                      -6-
J-S29006-22


to perform sobriety and blood tests were reliable clues of impairment and,

therefore, sufficient to warrant Stinson’s arrest under suspicion of DUI.

      Further, in its opinion, the trial court states that its decision was a

credibility determination and that it believed Officer Liptak’s testimony. See

Trial Court Opinion, 1/12/2022, at 5. We cannot conclude that the trial court’s

credibility determination is shocking. Further, this credibility determination

was thoroughly within the court’s discretion and function as fact-finder. Thus,

Stinson’s final issue merits no relief.

      As neither of Stinson’s issues on appeal merit relief, we affirm the

judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2022




                                          -7-
J-S29006-22




              -8-